Citation Nr: 1439773	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  09-28 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right arm disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty January 1948 to June 1952.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In June 2014, the Veteran testified before the Board.  A copy of the transcript is associated with the file.

In June 2014 the Veteran submitted to the Board additional evidence for consideration in connection with the claims on appeal.  A waiver of RO jurisdiction for this evidence was received in a written statement dated in June 2014 that is included in the record.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  PTSD was the result of a traumatic parachute landing resulting in serious injury incurred during military service.

2.  A right arm disability, first shown more than five decades after separation from military service, was not incurred or otherwise related to military service, including a parachute accident in 1949 or 1950. 




CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the Veteran's favor, the criteria for establishing service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2013).

2.  A chronic right arm disability did not have its clinical onset in service and is not otherwise related to active duty; arthritis of the right arm was not exhibited within the first post service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in pre-decisional January 2008 and May 2008 letters, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letters also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

In various letters dated in March 2004, October 2005, May 2008, February 2013, and April 2013, the National Personnel Records Center (NPRC) notified the RO that the Veteran's service treatment records (including those from Rodriguez General Hospital or Rodriguez Army Health Clinic) and his service personnel records were fire related.  Morning reports were located and mailed in March 2005.  In May 2004 and subsequent letters, the RO notified the Veteran that his military records were destroyed in the 1973 fire and listed other types of evidence he could submit in support of his claims.  In a September 2008 letter, the RO explained to the Veteran that future efforts to locate his service personnel records would be futile. The RO also invited him to submit information he may have as to the location of any service records or to submit any service records he may have in his possession.  The Board is mindful that, in a case such as this, where service treatment and personnel records are unavailable, there is a heightened obligation to explain our findings and conclusions and to consider carefully the benefit-of-the-doubt rule. O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  While it is unfortunate that the Veteran's service treatment records are unavailable (with the exception of his military separation examination), the appeal must be decided on the evidence of record and, where possible, the Board's analysis has been undertaken with this heightened duty in mind.

The Board also finds that VA has complied with all assistance provisions of the VCAA.  The evidence of record contains post service VA and private treatment records, lay statements, hearing testimony, and VA examination reports.  The Board has also reviewed the Veteran's paperless Virtual VA and Veterans Benefits Management System (VBMS) claims files, highly secured electronic repositories that are used to store and review documents involved in the claims process, and has considered the evidence associated with those files.  There is no indication of relevant, outstanding records that would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

The Veteran was not afforded a VA examination in conjunction with his claims for PTSD or a right arm disorder.  As detailed below, however, service connection for PTSD is granted herein, and the Board finds that VA is not required to provide an examination regarding the claim for a right arm disorder because the medical evidence of record does not reflect a current diagnosed right arm disability or persistent or recurrent symptoms of a right arm disability other than a right biceps tendon rupture incurred during a lifting injury in May 2006 and bilateral carpal tunnel syndrome diagnosed in January 2004 with a reported symptom onset since approximately September 2003.  Thus, the medical evidence of record is sufficient to decide these issues and no examination is required.  See 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (describing when VA is required to provide a medical examination or obtain a medical opinion).

In June 2014, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfills two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the above hearing, the undersigned identified the issues on appeal and the Veteran testified as to the etiology, continuity, and severity of his asserted right arm and PTSD symptoms.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues decided on appeal.

II. Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The claim of entitlement to service connection for "residuals of surgery for right arm pain with scar" was received from the Veteran's representative in December 2007 and the claim for PTSD was received in May 2008.  The Veteran asserts that both his claimed right arm disability and PTSD were caused by a parachute jump in 1949 or early 1950 near Vieques, Puerto Rico.  He also asserts that before his own parachute injury, he witnessed the death of Captain McFarland around May 1949 at Fort Bragg, North Carolina, indicating that the Captain was tangled in his parachute equipment and fell to his death from an airplane when he was struggling with a cargo bag.  The RO has been unable to verify this military stressor.  

As noted above, the Veteran's service treatment records and service personnel records are unavailable with the exception of his separation examination.  A morning report dated March 14, 1950 indicates that earlier in the month the Veteran had departed from Ramey Air Force Base, Puerto Rico; traveled to Guantanamo Bay, Cuba; and eventually arrived at Fort Bragg, North Carolina.  The report also appears to document a change in his status from duty status to sick status and that an illness or injury occurred in the line of duty: "Dy to Sk Base Hosp[ital] Guantanamo Bay, Cuba LD yes eff. [March 1950]."  On separation examination in June 1952, the Veteran's upper extremities, skin, and psychiatric function were reported as normal on clinical evaluation and there were no identifying body marks or scars.

His original claim for service connection was received in January 2004; his claimed disabilities were limited to "low back pain," a bilateral leg disorder caused by his back, and bilateral carpal tunnel syndrome.  In a December 2004 buddy statement, A. O. reported that the Veteran was injured during a parachute jump, taken to a field hospital for about a week, and then transferred to a hospital in Puerto Rico.  He recalled not seeing the Veteran for three or four months.  He stated that he learned about the Veteran's back and leg injuries once the Veteran was brought to the Base Hospital in Fort Bragg, North Carolina.

Having resolved reasonable doubt in the Veteran's favor, the RO granted service connection for a back disability due to general trauma from parachuting activities and due to the reported specific injury in service and for radiculopathy or sciatica of the lower extremities secondary to the back disability.

VA treatment records dated in December 1993 reflect the Veteran's report that he had been skydiving or sky jumping since 1948 and that during the weekend he crashed through a roof and landed on a cement patio on his feet and buttocks.  

During a January 2004 VA neurology visit, the Veteran complained of numbness and tingling in the left second and third fingers for approximately four months.  An electromyography (EMG) study revealed bilateral carpal tunnel syndrome, right worse than left.

A May 2006 VA occupational therapy consultation report documents that the Veteran injured his right arm earlier in the month.  The impression of an x-ray study of the right humerus (upper arm) was no fracture or dislocation; no avulsion osseous injuries seen.  The assessment was probable proximal bicepital tendon rupture of the long or short head of biceps.  A June 2006 orthopedic clinic note reflects the Veteran's report of lifting some heavy equipment and flinging it to the side three weeks to one month earlier and having a sudden onset of right biceps pain and feeling a "pop."  He related that it swelled and he had an extensive, large, purplish-black bruise.  He stated that since the injury his pain was much less.  He identified past surgery for his appendix and prostate.  The assessment was status post heavy lifting three weeks ago with right biceps tendon rupture.  Humerus and shoulder x-rays were noted to be negative.  Subsequent VA treatment records dated to February 2014 were silent for complaints, findings, diagnosis, or treatment for right arm problems.

In a second buddy statement received in March 2008, A. O. related that when he wrote about the back and leg injuries on the first statement, he had "forgotten to also include [the Veteran's] forearm injury that required stitches for a tear in the forearm; all these injuries were acquired from the same parachute jump."

During an initial VA psychiatry consultation in June 2007, the Veteran reported flashbacks, sleep disturbance, falling out of bed, nightmares, and avoiding war news and movies.  He described a parachuting trauma during military service in which he sustained a back injury with associated sciatica.  He stated that he had worked in the flooring trade until six months earlier.  The diagnosis was PTSD.

In a third buddy statement received in September 2008, A. O. recalled that the Veteran's forearm injury from the parachute accident required approximately 16 stitches.

The Board notes that in a March 2011 rating decision, the RO granted service connection for major depressive disorder secondary to his service-connected back disability and assigned a 30 percent rating, effective July 30, 2010.

In an August 2013 claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, which was denied in a March 2014 rating decision, the Veteran indicated that he had worked full-time in flooring installation from 1980 to 2006.

In an April 2014 letter, the Veteran's VA psychiatrist indicated that he had been treating the Veteran since June 2013.  He stated that the Veteran meets the diagnostic criteria for PTSD as a result of the traumatic parachute jump that resulted in injuries to his back.

In June 2014, the Veteran testified that he sustained a tear in his right arm during the same parachute accident where his parachute lost air, he came down fast and landed hard on a hill, and he hurt his back, adding that he thought he would die.  He stated that after he landed, he was dragged down the hill and believed glass, a spent shell, or the back of a rock tore his arm.  He testified that when his arm tore, his "muscle came up" and "they put it back in."  When asked whether his right arm still affects him and whether he still has some problems with it, the Veteran stated, "Yes.  It's numb all this time up to here.  It started to get better as far as the numbness."

A. PTSD

Pertinent to the claim for PTSD, service connection requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).  In situations where PTSD is diagnosed during service, the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, where the stressor is related to the veteran's fear of hostile military or terrorist activity, or where the evidence establishes that the veteran was a prisoner-of-war under certain provisions, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1)-(4).  None of these situations is applicable in this case.  As a result, credible supporting evidence other than the Veteran's lay testimony alone is required to verify that the in-service stressor occurred.

In this case, although the Veteran's service records are unavailable with the exception of his separation examination, the Board finds that the records contain sufficient credible supporting evidence that the claimed stressor of a parachute accident resulting in serious injury occurred.  Here, the morning reports appear to verify that the Veteran was hospitalized for an injury, the Veteran's account of the event has been generally consistent, and the buddy statements from A. O. appear to reflect personal knowledge of the event.  

The Board, however, finds that the record raises some reasonable doubt as to whether the Veteran experienced the in-service parachute accident as traumatic.  In this regard, the Board finds it unusual that the while the Veteran testified that he thought he would die during the hard, fast landing, he had apparently continued skydiving or sky jumping since military service as reflected by his reports to VA medical personnel when he sought treatment in 1993 for a contemporaneous skydiving injury involving a crash through a roof.  In other words, the Veteran's post-service, recreational skydiving activity appears to be inconsistent with PTSD diagnostic criteria involving "persistent avoidance of stimuli associate with the traumatic event(s)" such as "avoidance of or efforts to avoid distressing memories, thoughts, or feelings about or loosely associated with the traumatic event(s)" or "avoidance of or efforts to avoid external reminders (people, places, conversations, activities, objects, situations) that arouse distressing memories, thoughts, or feelings about or closely associated with the traumatic event(s)."  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 271 (5th ed. 2013) (DSM-V) (emphasis added). 

Nevertheless, resolving all doubt in the Veteran's favor and relying on the April 2014 medical opinion from the Veteran's VA psychiatrist, the Board finds that the record adequately documents that the Veteran experienced an in-service parachute accident that resulted in serious injury, including a service-connected back disability with associated radiculopathy of the lower extremities.  The Board concludes that the evidence is at least in equipoise regarding whether the Veteran currently has PTSD as a result of the parachute injury incurred during military service.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  

B. Right Arm Disorder

Pertinent to the claim for service connection for a right arm disability, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Again, the Veteran contends that he has a right arm disability due to a tear in his right arm that happened at the time of the parachute accident that resulted in his back injury.

Having carefully considered the medical and lay evidence and the Veteran's contentions, the Board finds that service connection for a right arm disorder is not warranted.

Initially, the Board acknowledges that the Veteran is competent to describe events that occurred during military service such as the parachute accident and that he has experienced right arm problems such as pain or numbness.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, a claimant is generally competent to introduce lay testimony of observable symptoms of disability and continuity of such symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board does not doubt the Veteran's assertion, despite the absence of complete records, that he hurt his arm during service as a result of the parachute accident.  

In addition to considering competence, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U. S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In fact, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In weighing the credibility of lay assertions, the Board may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

With respect to a continuity of symptomatology of right arm problems since the 1949 or 1950 injury, the Board acknowledges that "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Here, the Board finds that the Veteran's assertion that he has experienced ongoing right arm problems since the injury is unsupported by the medical evidence of record.  As noted above, on separation examination in June 1952, there were no scars or skin problems found on clinical evaluation and his upper extremities were reported as normal; the examination report documents a normal right arm and skin without a scar.

Similarly, post-service medical evidence of record does not support a continuity of right arm pain or numbness symptomatology since military service.  At the time that carpal tunnel syndrome was diagnosed following an EMG study in January 2004, the Veteran reported a four-month history of numbness in his left fingers; he did not identify perceived symptoms of numbness in his right arm.  In May 2006, the Veteran attributed his acute right arm pain symptoms, diagnosed as a right biceps tendon rupture, to a lifting injury a few weeks earlier.  In summary, treatment records dated from December 1993 to February 2014 reflect findings or complaints related to his left fingers and right arm on isolated occasions with a reported onset of symptoms of weeks to months.  

Accordingly, the Board finds that the separation examination report, reflecting normal upper extremities and skin, and post-service treatment records dating since December 1993 tend to contradict the assertion that the Veteran experienced ongoing right arm problems since military service, including as a result of the 1949 or 1950 parachute accident.  Moreover, the Board finds it reasonable to infer that the Veteran's reported right arm injury during service did not result in a chronic right arm disability based on the Veteran's 26-year, full-time work history doing flooring installation and the lack of complaints or findings among post-service medical records regarding right arm problems other than bilateral carpal tunnel syndrome diagnosed in 2004 and a right biceps tendon rupture in 2006, each more than 50 years after separation from military service.  See Kahana v. Shinseki, 24 Vet. App. 428, 438-41 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, as opposed to cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board, as factfinder, to draw a reasonable inference); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that evidence of a prolonged period without medical complaint and the amount of time that elapsed since active service, can be considered as evidence against a claim).

In addition to considering the claim for service connection on a direct basis, the Board has considered whether service connection is warranted on a presumptive basis; however, right arm arthritis is not demonstrated by the evidence of record, including the May 2006 right arm x-ray report.  Therefore, service connection on a presumptive basis is not warranted.

Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Veteran's claim of service connection for a right arm disability.





ORDER

Service connection for PTSD is granted.

Service connection for a right arm disability is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


